     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 1 of 7 Page ID #:1



 1   MARC S. HINES (SBN 140065)
     mhines@hineshamptonllp.com
 2   NICOLE M. HAMPTON (SBN 189024)
     nhampton@hineshamptonllp.com
 3   HINES HAMPTON, LLP
     34 Executive Park, Suite 260
 4   Irvine, California 92614
     Tel.: (714) 513-1122
 5   Fax: (714) 242-9529
 6   Attorneys for Defendants,
     NATIONWIDE MUTUAL INSURANCE COMPANY AND
 7   AMCO INSURANCE COMPANY
 8
                         UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ALLA SUZDALTSEV,                        CASE NO.:
     YURIY SUZDALTSEV
12                                           [Lower Court Case No.: PC058696
                 Plaintiffs,                 Los Angeles County Superior Court –
13                                           Chatsworth Courthouse]
     vs.
14
     AMCO INSURANCE COMPANY;
15   NATIONWIDE MUTUAL                       DEFENDANTS’ NOTICE OF
     INSURANCE COMPANY; and
16   DOES 1 through 50, inclusive,           REMOVAL OF ACTION
17               Defendants.                 [28 U.S.C. §§ 1332 and 1441(b);
18                                           DIVERSITY JURISDICTION]
19
20                                           Complaint filed: August 7, 2018
                                             Trial Date: None Set
21
22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
23         ATTORNEYS OF RECORD:
24         PLEASE TAKE NOTICE that Defendants AMCO INSURANCE
25   COMPANY (“AMCO”) and NATIONWIDE MUTUAL INSURANCE
26   COMPANY (“Nationwide”) hereby remove the action titled Alla Suzdaltsev and
27   Yuriy Suzdaltsev v. AMCO Insurance Company, et al., filed in Los Angeles County
28   Superior Court, Chatsworth Courthouse, Case No. PC058696, to the United States
                                             1
                               DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 2 of 7 Page ID #:2



 1   District Court for the Central District of California, Western Division, on the
 2   grounds set forth below:
 3   I.    JURISDICTIONAL STATEMENT PER LOCAL RULE 8-1.
 4         1.     This Notice of Removal is brought pursuant to 28 U.S.C. §§ 1441 and
 5   1446. This Notice of Removal is being filed on Defendants’ behalf, and
 6   Defendants are the only named defendants other than “DOES 1-50”. Therefore, no
 7   joinder of other persons in this Notice of Removal is required. Emrich v. Touche
 8   Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988).
 9         2.     This action is a civil action between citizens of different states and the
10   amount in controversy exceeds $75,000, exclusive of interest and costs.
11   Accordingly, this Court has original jurisdiction pursuant to 28 U.S.C. sections
12   1332 and 1441.
13   II.   BASIS FOR REMOVAL: DIVERSITY JURISDICTION.
14         A.     Diversity of Citizenship.
15         3.     On August 7, 2018, Plaintiffs Alla Suzdaltsev and Yuriy Suzdaltsev
16   filed a Complaint against Defendants AMCO, Nationwide and Does 1 through 50,
17   asserting causes of action for alleged breach of contract and breach of the implied
18   covenant of good faith and fair dealing, in the matter titled Alla Suzdaltsev and
19   Yuriy Suzdaltsev v. AMCO Insurance Company, et al., filed in Los Angeles County
20   Superior Court, Chatsworth Courthouse, Case No. PC058696 (the “Lawsuit”).
21         4.     On January 18, 2019, Nationwide’s registered Agent for Service of
22   Process in California, Corporation Service Company (“CSC”), was personally
23   served with the Summons, Complaint, Civil Case Cover Sheet, and Civil Case
24   Cover Sheet Addendum and Statement of Location from the Lawsuit. True and
25   correct copies of the Summons, Complaint, Civil Case Cover Sheet and
26   Addendum, and Notice of Service of Process are attached hereto as Exhibit “A.”
27         5.     Plaintiff has not yet served AMCO in the Lawsuit but it has
28   voluntarily appeared in the Lawsuit.
                                          2
                            DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 3 of 7 Page ID #:3



 1         6.        On February 12, 2019, Nationwide and AMCO filed an Answer to the
 2   Complaint in the Los Angeles Superior Court, Chatsworth Courthouse, a true and
 3   correct copy of which is attached hereto as Exhibit “B.”
 4         7.        At the time of the Lawsuit’s filing and this Notice of Removal,
 5   Nationwide, which is a mutual insurance company, was and is a corporation
 6   organized and existing under the laws of the State of Ohio with its principal place
 7   of business – meaning “the place where [its] officers direct, control and coordinate
 8   [its] activities” – located in Columbus, Ohio. Hertz Corp. v. Friend (2010) 559
 9   U.S. 77, 92-93; Harris v. Rand (9th Cir. 2012) 682 F.3d 846, 849.
10         8.        At the time of the Lawsuit’s filing and this Notice of Removal,
11   AMCO, which is an Iowa insurance company, was and is a corporation organized
12   and existing under the laws of the State of Iowa with its principal place of business
13   – meaning “the place where [its] officers direct, control and coordinate [its]
14   activities” – located in Des Moines, Iowa.
15         9.        This action case is removable to federal court on the basis of diversity
16   jurisdiction.
17         10.       This is because, at all relevant times, including at the time Plaintiffs
18   filed and served the Lawsuit and as of the date of this Notice of Removal, Plaintiffs
19   were and are citizens and residents of the State of California, County of Los
20   Angeles (Complaint, ¶¶ 6 & 7), Defendant Nationwide, as stated hereinabove, is a
21   corporation organized and existing under the laws of the State of Ohio with its
22   principal place of business located in Columbus, Ohio, and Defendant AMCO, as
23   stated hereinabove, is a corporation organized and existing under the laws of the
24   State of Iowa with its principal place of business located in Des Moines, Iowa.
25   (See also, the California Department of Insurance website print-outs attached
26   hereto as Exhibit “C”).
27         11.       The citizenship of defendants sued under fictitious names is
28   disregarded for removal purposes. See 28 U.S.C. § 1441(b). Defendants are
                                             3
                               DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 4 of 7 Page ID #:4



 1   informed and believe that none of the fictitiously named defendants have been
 2   served with a copy of the Summons and Complaint. Therefore, the other
 3   fictitiously named defendants are not parties to this action and need not consent to
 4   removal. See, Fristoe v. Reynolds Metals Co. (9th Cir. 1980) 615 F.2d 1209, 1213.
 5         B.     The Amount in Controversy Exceeds $75,000.
 6                Summary of the Allegations in the Complaint.
 7         12.    Plaintiffs allege that they are insureds under a Homeowners policy of
 8   insurance issued by Defendants, insuring their residential property located at 18348
 9   Chatman Lane, in Northridge, California. (Complaint, ¶ 10).
10         13.    Plaintiffs allege that on or about September 19, 2016, while they were
11   away on a business trip, the insured residence sustained severe and extensive water
12   damage due to a contaminated overflow of water from the plumbing system,
13   causing significant damage and destruction to the residence, personal property and
14   contents of the residence. (Complaint, ¶ 11).
15         14.    Plaintiffs submitted a claim for insurance benefits under the policy to
16   Defendants for the alleged damage to the residence, personal property and
17   contents. (Complaint, ¶12).
18         15.    Plaintiffs allege that, on October 14, 2016, Defendants prepared an
19   estimate of the water damage for dwelling benefits in the sum of $10,381.99,
20   actual cash value, and additionally calculated the cost of emergency services in the
21   sum of $4,000.60, and tendered a payment to Plaintiffs for the cash value of repairs
22   to the dwelling in the sum of $14,382.59. (Complaint, ¶¶ 21-23).
23         16.    Plaintiffs allege that on October 18, 2016, they retained a public
24   adjuster to inspect the damages and he prepared an itemized repair estimate for
25   water damage to the dwelling in the sum of $320,286.27. (Complaint, ¶ 24).
26         17.    Plaintiffs allege that on October 31, 2016, an independent estimate of
27   pack-out expenses was completed in the sum of $63,133.44. (Complaint, ¶25).
28
                                          4
                            DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 5 of 7 Page ID #:5



 1            18.   Plaintiffs allege that on December 22, 2016, Defendants prepared a
 2   second estimate for the cost to repair dwelling damage in the sum of $127,488.37
 3   and a second contents estimate at replacement value of $9,722.69. (Complaint, ¶
 4   26).
 5            19.   Plaintiffs allege that on January 23, 2017, Defendants tendered to
 6   them two checks totaling $7,583.50 as payment for emergency services related to
 7   the water damage. (Complaint, ¶27).
 8            20.   Plaintiffs allege that as of January 25, 2017, they were still owed
 9   payment for undisputed benefits in the sum of $139,711.06. (Complaint, ¶29).
10            21.   Plaintiffs allege that on October 25, 2017, they made an additional
11   claim for 12 months of additional living expense benefits in an unspecified sum.
12   (Complaint, ¶ 31).
13            22.   Plaintiffs allege that on November 11, 2017, Defendants tendered two
14   payments to them: one in the sum of $127,425.20 for the undisputed dwelling
15   damages (which sum included the prior payment of $14,382.50 which had not been
16   cashed due to a misspelling of the payees’ name); and the second in the sum of
17   $9,722.69 for the undisputed amount of pack-out expenses. (Complaint, ¶ 32).
18            23.   Plaintiffs allege that an independent estimate of the fair rental value of
19   the residence was prepared in the sum of $7,900 - $10,650 per month. (Complaint,
20   ¶ 33).
21            24.   Plaintiffs allege that on March 1, 2018, their public adjuster provided
22   a revised estimate for dwelling water damage in the sum of $285,040.35.
23   (Complaint, ¶ 34).
24            25.   Plaintiffs allege that on March 20, 2018 they made a “final demand”
25   to Defendants in the amount of $458,407.22 as full payment concerning “all
26   pending claims” for water damages with regard to the residential property,
27   personal property contents, pack-out expenses, emergency services, additional
28
                                            5
                              DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 6 of 7 Page ID #:6



 1   living expenses, and/or loss of use expenses caused by the water damage.
 2   (Complaint, ¶ 35).
 3            26.   Plaintiffs allege Defendants offered an additional $60,000 as full
 4   payment for all pending claims, which offer Plaintiffs rejected. Plaintiffs allege
 5   Defendants then offered an additional $90,000 as full payment for all pending
 6   claims, which offer Plaintiffs rejected. (Complaint, ¶ 36).
 7            27.   Plaintiffs allege Defendants have failed and refused, and continue to
 8   fail and refuse, to tender payment in the amount demanded by Plaintiffs as their
 9   final demand, i.e., in the sum of $458,407.22. (Complaint, ¶¶ 35 - 37).
10   Accordingly, the present amount in controversy, including only the claim for
11   insurance benefits and not taking into consideration the bad faith claim, is
12   $458,407.22.
13            The Requisite Amount in Controversy is Satisfied.
14            28.   The amount in controversy in this action exceeds $75,000, exclusive
15   of interest on damages awarded in this action and costs.
16            29.   The amount in controversy for jurisdictional purposes is determined
17   by the amount of damages or the value of the property that is the subject of the
18   action. As set forth hereinabove, Plaintiffs have alleged breach of contract damages
19   in excess of $458,000, not including interest, and not taking into consideration
20   Plaintiffs’ alleged bad faith damages. Accordingly, the amount in controversy in
21   the Lawsuit well exceeds $75,000, even if based solely on the breach of contract
22   claim.
23   III.     THE NOTICE OF REMOVAL IS PROCEDURALLY PROPER.
24            30.   Defendants have timely filed this Notice of Removal in accordance
25   with 28 U.S.C. § 1446(b), because Defendant AMCO has not been served with the
26   Summons and Complaint and Defendant Nationwide is filing the Notice of
27   Removal within 30 days after service of the Summons and Complaint on it. The
28   Lawsuit was filed on August 7, 2018. It was served on Nationwide on January 18,
                                            6
                              DEFENDANTS’ NOTICE OF REMOVAL
     Case 2:19-cv-01123-AB-MRW Document 1 Filed 02/14/19 Page 7 of 7 Page ID #:7



 1   2019 and this Notice of Removal is being filed on February 14, 2019, within thirty
 2   days of service (30 days is February 17, 2019).
 3         31.    In accordance with the requirements of 28 U.S.C. § 1446(a), which
 4   requires a removing defendant to include, with the Notice of Removal, a copy of
 5   “all process, pleadings and orders served upon such defendant,” attached as
 6   Exhibits “A” and “B” are copies of the Summons, Complaint, Civil Case Cover
 7   Sheet, and Amendment to the Civil Case Cover Sheet as served on Nationwide, as
 8   well as Defendants’ filed Answer to the Complaint.
 9         32.    A copy of this Notice will be served on counsel for Plaintiffs and filed
10   with the Los Angeles County Superior Court. No other party named in the
11   Complaint, other than Nationwide and AMCO, has filed an appearance as of the
12   date of filing of this Notice of Removal.
13
14   Dated: February 13, 2019                     HINES HAMPTON, LLP
15
16                                                ________________________
                                                  Marc S. Hines
17
                                                  Nicole M. Hampton
18                                                Attorneys for Defendants
19
                                                  AMCO INSURANCE COMPANY
                                                  and NATIONWIDE MUTUAL
20                                                INSURANCE COMPANY
21
22
23
24
25
26
27
28
                                          7
                            DEFENDANTS’ NOTICE OF REMOVAL
